        Case 3:19-cv-01987-WHO Document 56 Filed 12/05/19 Page 1 of 4



                   UNITED STATES DISTRICT FEDERAL COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                             )      CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                )
Plaintiff,
                                                )       JUDGE WILLIAM ORRICK
vs.
                                                )
FACEBOOK, INC.,
                                                )
Defendant.

                               RESPONSE OF PLAINTIFF
                               TO SHOW CAUSE ORDER

         May it Please the Court, Plaintiff respectfully asserts that
1:       He has been diligently attempting to obtain the sought discovery regarding any
and all possible Facebook user accounts held by Defendant Samuels. Facebook
meanwhile has been waiting for the maximum amount of time and now refuses to provide
responses. See the email chain below.
2:       He has no problem with the Court dismissing Defendant Samuels as he would
rather sue her in a Massachusetts Court where he is allowed to run video anyway. See the
email chain below:


King to Hicks -- Tuesday Dec. 3
Good Day to All,

How is the Discovery coming?

There will either be a Rule 59, an Appeal, or a Fresh First Amendment lawsuit in due
course. As to the Show Cause I will notify you of my intentions once I am aware of the
Discovery status.

Ciao.

C




                                                                                          1
        Case 3:19-cv-01987-WHO Document 56 Filed 12/05/19 Page 2 of 4



Hicks to King -- Wednesday Dec. 4
My understanding is that the Court’s order dismissing Facebook from this case with
prejudice moots your Rule 26 discovery request. If you have any authority to the
contrary, please provide it and we’ll consider. As you know, other mechanisms are
available to obtain discovery from third parties.

Best,
Bill


King to Hicks -- Tuesday Dec. 4
I’ll apprise him if your client’s position on that given his request for Discovery and
Service updates.

Let’s see if he makes your client respond to the Rule 59 Motion I’ll be filing or if he just
rules that out of hand as well.

Thank dog for Righteous Counsel at the District of Columbia for pointing out the
obvious:

Places of Public Accommodation are not limited to brick and mortar. That’s where the
first shoe will likely drop.

The First Amendment Shoe may take some time but it too is coming.

And in the War I can always know I’m doing my part. Should your client mess with me
again I’ll raise that First Amendment argument as a fresh claim at that point you can bank
on that.

                                          ********
Also, nice way for your client to drag its feet on my Discovery Request. It had PLENTY
of time to answer the request as I tendered it back on 14 Nov and it is now 5 Dec. Hell,
your client only had a few more days left anyway.

Like I said I will inform the Court of your position and whatever the Court does, the
Court does. I will be suing that jackass in State Court in Massachusetts where I can run
my pesky cameras, then I will as you say use "other mechanisms to obtain discovery
from third parties" i.e. your jackass client should the Court concur in your position and
reward your client for dragging its feet on a simple Discovery Request.

I will then produce my documentary (including some of you) in front of my pesky
cameras in Washington State.

And these emails will be posited with the Court later today or tomorrow.

Bottoms up fellas and lady!



                                                                                               2
     Case 3:19-cv-01987-WHO Document 56 Filed 12/05/19 Page 3 of 4



https://www.youtube.com/watch?v=lZra_SqnPR8
C




Respectfully submitted,

____________________________________
CHRISTOPHER KING, J.D.




                                                                     3
Case 3:19-cv-01987-WHO Document 56 Filed 12/05/19 Page 4 of 4



                      CERTIFICATE OF SERVICE

    I the undersigned swear that a true and accurate copy of this Update
                          was submitted to ECF
          And was delivered via email to Counsel for Defendant at:

                        Keker Van Nest & Peters,

                    PAVEN MALHOTRA - # 258429
                        pmalhotra@keker.com

                     MATAN SHACHAM - # 262348
                        mshacham@keker.com

                     WILLIAM S. HICKS - # 256095
                          whicks@keker.com

                      this 5th Day of December 2019



                  _______________________________
                      CHRISTOPHER KING, J.D.




                                                                           4
